UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4705


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON KWANGCHUL SONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00349-TDS-1)


Submitted:   January 24, 2011             Decided:   April 28, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Anand P. Ramaswamy, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jason    Kwangchul   Song       pleaded    guilty,   pursuant   to    a

plea agreement, to making a false statement in an application

for a passport in violation of 18 U.S.C. § 1542 (2006).                      The

district court sentenced Song to a within-Guidelines term of

twelve   months     of   imprisonment.         The    district   court   imposed

Song’s sentence to run consecutively to an undischarged state

sentence Song is presently serving on unrelated convictions.

            On appeal, Song’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he states

that he finds no meritorious issues for appeal, but questions

whether it was unreasonable for the district court to sentence

Song consecutively rather than concurrently to his undischarged

state term of imprisonment.         Song did not file a supplemental

brief, nor did the Government file a responsive brief.

            We conclude that Song is not entitled to relief.                     To

the extent that he challenges the district court’s decision to

sentence him consecutively to his undischarged state sentence

rather   than       concurrently,   we        review    a   district     court’s

imposition of a sentence under a deferential abuse-of-discretion

standard.     See Gall v. United States, 552 U.S. 38, 51 (2007).

The district court acted within its discretion and provided a

sound explanation for its decision to reject Song’s request for

a concurrent term of imprisonment at sentencing.                    The record

                                        2
does not support a finding that the district court’s sentence

was unreasonable in this regard.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Song’s conviction and sentence.                             This court

requires that counsel inform Song, in writing, of the right to

petition   the     Supreme     Court    of       the    United     States      for   further

review.    If Song requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for        leave      to    withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Song.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately             presented    in   the     materials

before    the    court   and    argument         would     not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                             3